DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, both the “reflective surface” and the “diffraction grating” and their positional relationship such that both the reflective surface and the diffraction grating are illuminated as recited in claim 43 must be shown or the feature(s) canceled from the claim(s).  Figure 6 appears to show most of the elements but fails to show the reflective surface. In addition, the micromirror being a single crystal must be shown (see rejection under section 112(b) below). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “each of said micromirrors is a single crystal” is not clear if the limitation is stating that:
each entire micromirror is made entirely of a single crystal and no other material such as a metallic reflective layer (see claim 2) or
each micromirror is made of a single crystal but may have other non-crystal elements (e.g. single crystal diffraction grating attached to a metallic reflective substrate).


In claim 1, the recitation of “the reflective surfaces of said micromirrors are oriented substantially parallel….” is unclear because there is a lack of clear antecedent basis for “the reflective surfaces.”  It appears the micromirrors have a mirror surface since it is a “micromirror.” Alternatively, it appears that the diffractive grating is a reflective grating and thus has multiple reflective surfaces (e.g. horizontal and vertical surfaces that reflect). Because there are multiple plausible reflective surfaces, it is unclear which reflective surface is being referred to that is parallel to the surface of the polymer substrate.
Claims 6, 43, and 44 are rejected for the same reasons by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 43, and 44, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over Dapprich (US 6,585,939) in view of Official Notice, Gimzewski (US 2014/0080171), and Lee et al (“Diamond double-sided micro-lenses and reflection gratings,” Optical Materials) . 

Dapprich shows a device for the measurement of mechanical properties of cells or other moieties, said device comprising:
a transparent elastic or viscoelastic polymer substrate (11) disposed on a rigid transparent surface (18);
a plurality of micromirrors (62; col. 12, lines 20-30) disposed on or in said polymer substrate, wherein the reflective surfaces of said micromirrors are oriented substantially parallel to the surface of said polymer substrate (see Fig. 9 showing the mirror being parallel to substrate 11), and wherein said micromirrors are each a 

Dapprich does not teach how many dimensions the diffraction grating has (i.e. 1-D, 2-D). Official Notice is taken that 2-D diffraction gratings were well known and that light will diffract in two different directions (e.g. orthogonal to each other; See also Gimzewski: para. [0102]).  At the time of filing of the claimed invention, it would have been obvious to make the diffraction grating a 2-D diffraction grating for nothing more than meeting Dapprich’s teaching to use a diffraction grating. In addition, one of ordinary skill in the art would recognize a 2-D grating provides two separate diffracted light thus providing more information as to the change in the diffraction, and also since there are only two other alternatives (1D and 3D), it would be obvious to try all three alternatives as Dapprich does not suggest that only 1D or 3D gratings are suitable.
Dapprich does not show each micromirror is a single crystal.
Lee shows a reflective diamond diffraction grating (See Fig. 4). Before the effective filing date of the claimed invention, it would have been obvious to make the grating out of diamond in order to have a diffraction grating with precise dimensions (See Abstract) thus producing accurately diffracted light.

	With respect to claim 6, Dapprich also does not give dimensions of the grating. Gimzewski shows optical cytometry wherein diffraction gratings are used to observe changes of a cell and teaches grating with a variety of pitch are suitable such as: “For example, the pitch can vary from about 0.1 m to about 10 m, e.g., from about 0.1 m to about 0.5 m, from about 0.5 m to about 1m, from about 1 m to about 10m, from about 10 m to about 50 m, from about 50m to about 100 m, from about 100 m to about 500m, from about 500 m to about 1m, from about 1 m to about 5m or from about 5 m to about 10 m [sic]”
	This covers 100 groves/mm to 10x106 groves/mm and thus falls within the range as specified in claim 6.

With respect to claims 43 and 44, Dapprich does not show the source of the light used for measurement. Official Notice is taken that collimated broadband light sources were well known and at the time of filing of the claimed invention, it would have been obvious to use two orthogonally positioned broadband light sources, each to illuminate the respective orthogonal dimension of the 2-D grating discussed above for claim 1. In addition, it would have been obvious to collimate the light from the broadband light sources in order to efficiently illuminate the grating.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 43, and 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886